230 Ga. 36 (1973)
195 S.E.2d 399
VICK
v.
VICK.
27593.
Supreme Court of Georgia.
Argued December 11, 1972.
Decided January 4, 1973.
Jack W. Carter, for appellant.
Edward Parrish, for appellee.
UNDERCOFLER, Justice.
The sole issue presented in this case is whether the trial court can alter a judgment awarding custody of a minor child during the same term without holding an additional evidentiary hearing. "[A] court has plenary control over its judgments, orders and decrees during the term at which they were made, and, in the exercise of a sound discretion, may revise, revoke, or modify them." Dover v. Dover, 205 Ga. 241 (1) (53 SE2d 492); Barrett v. Manus, 219 Ga. 693 (135 SE2d 430).
It follows that there is not merit in this contention of the appellant.
Judgment affirmed. All the Justices concur.